PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/446,139
Filing Date: 1 Mar 2017
Appellant(s): Bystronic Laser AG



__________________
Jacob Eisenberg
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/18/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/17/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument 
A. Ground of Rejection No. 1
Appellant has argued on pages 8-10 about claim 1 that the present invention is directed to exhausting debris from laser cutting machines. Examiner does not argue Appellants features.
However Examiner notes that laser cutting machines are not exclusive from plasma cutting machines in the need for filtering debris and gases and further it is known to provide to base cutting systems either laser or plasma cutting components as see Sukhman with interchangeability of the thermal cutting system between laser and plasma cutting components “the material processing assembly 103 can include any processing tools suitable for processing various target materials. For example, in certain embodiments the material processing assembly 103 can include any of a variety of radiation or other material processing tools or methods known in the art”… “plasma cutting, a gas laser, a solid-state laser” [0010]. the obviousness of exchanging and or adding laser and plasma cutting components to a singular system is further provided by NPL Portalbi below in response to Appellants arguments A3.

Ground of Rejection No. 2
Appellant has argued on pages 10-12 about claim 1 that Kawakami 
Is directed to exhausting debris from plasma cutting machines. The plasma cutting system of Kawakami providing additional filtration methods (such as cooling sprinkler system, water tank, air curtain and recirculation of filtration air) that would be excessive to minimum filtration required for laser cutting. Examiner respectfully disagrees.
	Because it is known to optionally equip cutting systems with either laser or plasma cutting systems as provided by Sukhman above in response to Appellants arguments of A1, it would therefore be obvious to provide a system having filtration capable of supporting both laser or plasma cutting, the obviousness of exchanging and or adding laser and plasma cutting components to a singular system is further provided by NPL Portalbi below in response to Appellants arguments A3.

A. Ground of Rejection No. 3
Appellant has argued on pages 10-14 about claims 1-5, 9, 12, 14, 16 and 18 that a combination involving Kawakami is not possible because Kawakami is not Analogous prior art because the present invention is directed to keeping the workpiece and cutting machine clean via directed airflow, while the air quality surrounding the cutting machine is inconsequential to the by products of laser cutting.- “the present invention is directed to providing a cost effective and efficient solution to the generation of fluid flow at specific and desired locations of the dust collection space of a laser cutting machine as well as the underside of the workpiece. Of note is that the amount and composition of the flue gas and residue is not very toxic to the surrounding environment and human operators therein.” (page 13, lines 23-27). While Kawakami does not share the same endeavor because Kawakami is directed to removing plasma generated debris that is more harmful to an operator and requires cooling said debris “the problem of safely evacuating harmful debris from a closed area, the debris also being dangerously hot thus requiring cooling” (page 13-14, lines 28-1), resulting in a more complex and complicated system “disadvantages of at least the latter solution include the costs and material requirements as well as the complexity and inefficiency involved with delivering a fluid flow over the length of width of the dust collection space regardless of whether such flue gasses and residue are being generated at a particular location” (page 13, lines 22-25), Examiner respectfully disagrees.
In response to Appellants argument that Kawakami is not analogous prior art, it is well know in the art of thermal cutting that laser and plasma cutting system may be interchangeably used on thermal cutting systems. Sukhman provides such evidence of interchangeability ”the material processing assembly 103 can include any processing tools suitable for processing various target materials. For example, in certain embodiments the material processing assembly 103 can include any of a variety of radiation or other material processing tools or methods known in the art”… “plasma cutting, a gas laser, a solid-state laser” [0010]. 
In furthering example of the known obviousness to interchangeability between plasma cutting components with laser cutting components Crees (US 2009/0233536) anticipates a variety of thermal cutting implements (emphasis added “Housed within the cutting area enclosure 14 is the material cutting assembly 24 which, in the preferred embodiment, would be of conventional variety such as a plasma cutter, laser cutter or oxy-fuel cutting torch, the material cutting assembly 24 being mounted on rails 26a and 26b to permit the material cutting assembly 24 to be moved over the entire metal piece 180 which is to be cut” [0027]) exchangeable for use with a effluence removal system having a fluid supply inlet and fluid supply exhausting outlet relative to a position of the moving thermal cutting implement (“The novel downdraft exhaust cutting table thus creates ventilation zones which are successively opened when the cutting torch assembly is positioned thereabove to ensure that polluted air created by the cutting torch assembly is exhausted downwardly into the exhaust duct 40.” [0029]).
Additionally NPL Portalbi below is provided showing a plasma cutting head (see re-annotated figure 2) of a thermal cutting system having an on-demand exchangeability with a laser cutting head (see re-annotated figure 1). 
Therefore in view of at least Sukhman and further in evidentiary response to Appellants arguments Crees and Portalbi, it would be obvious to someone with ordinary skill in the art at the time the invention was filed to add and or exchange the use of laser and plasma cutting components within an effluence removal system.
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


A. Ground of Rejection No. 4
Appellant argues page 14 regarding claim 1 that Kawakami does not disclose the limitations of independent claim 1, specifically that Kawakami does not disclose at least the instant claimed laser cutting head, at least one fluid supply device, at least one nozzle, and at least one nozzle cleaning device. Examiner respectfully disagrees.
Kawakami provides instant claimed at least one fluid supply device (12b), at least one nozzle (outlet of 12b), Kawakami is silent regarding laser cutting head, and at least one nozzle cleaning device however these components are provided by Sukhman and Braune respectively.

Ground of Rejection No. 4.1
Appellant argues pages 14-17 that Kawakami does not disclose the instant laser cutting head, and that an exchange of a plasma cutting head for a laser cutting head would abandon a fundamental application of Kawakami and make for a more expensive and complex solution and that a laser cutting head is technically not compatible with cutting operations falling within the purview of plasma cutting. The piecing of components provides for hindsight. Examiner respectfully disagrees.
As responded to in argument A. No.1 and No.3 regarding exchanging plasma cutting devices with laser cutting devise the combination of Sukhman as further provided obviousness by NPL Portalbi, it would be obvious to someone with ordinary skill in the art at the time the invention as filed, to replace or exchange laser cutting heads with plasma cutting heads of thermal cutting systems. 
In response to appellant’s argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

A. Ground of Rejection No. 4.2
Appellant has argued on page 17 that Kawakami doesn’t have the claimed fluid supply device “does not disclose the instant claimed at least one fluid supply device” (page 17, lines 9-10) because Kawakami’s fluid supply / fluid removal system (10,11,12) is in an air recirculating arrangement unlike the present invention “the instant fluid supply device and removal device are not in a recirculating arrangement, nor would there necessarily be as exposure of the dust, debris and the like generated by the instant laser cutting machine is not as harmful to the surrounding environment” (page 17, lines 12-15), Examiner respectfully disagrees.
In response to Appellants argument that Kawakami teaches a recirculating fluid supply / fluid removal system while the instant claim of one fluid supply device is directed towards a non-recirculating fluid supply, Examiner notes that the present claims do not provide structure directed to recirculating or non-recirculating of the fluid supply air and further that the Appellants specifications do not disclose whether the fluid supply device and fluid removal device are in a recirculating or non-recirculation arraignment, while in response to Appellants remark that the laser cutting debris and flue gas is less harmful, the specifications do provide acknowledgment of a need to remove contaminants from the fluid removal device “The at least one fluid removal device advantageously encompasses at least one filter element, which takes up at least a portion of the flue gas and cutting dust, thereby preventing or at least substantially reducing a contamination of the environment of the laser processing machine.” [0020]
A. Ground of Rejection No. 4.3
Appellant argues page 17-18 Kawakami does not disclose the instant claimed at least one nozzle “a hood is not a nozzle and Kawakami’s absorption hood takes in (and cools) fluid while the instant at least one nozzle expels fluid” (page 17, lines 27-30). Examiner respectfully disagrees.
The hood/nozzle (12b) of Kawakami provides fluid supply flow for the purpose of removing debris confined by the workpiece and cutting chamber “dust collector 10 is equipped with an absorbing hood 12 through the duct 11 for exhausting fumes, this hood 12 constituted so as to be able to move together with the dust collector 10” (column 3, lines 48-56, see figures 4 and 5 showing via arrows the fluid flow of 12b fluid supply / 12a fluid removal), While the expanded hood/ nozzle fits the Appellants specifications discloser of the requirements in constituting a nozzle, emphasis added “In this context, the term "nozzle" refers to a tubular device with a length and an outlet opening. The cross section of the nozzle exhibits the same area over the entire length, expanding or tapering. If required, a nozzle can also exhibit a shape for the cross section that is more complex and/or varies over the length. The cross section itself can be round, circular or polygonal in design, wherein the length and width of the cross section deviate strongly from each other.” [0031]. 


A. Ground of Rejection No. 4.4
Appellant argues page 18-19 that Kawakami does not disclose at least one nozzle cleaning device because the cleaning device of secondary reference Bruane teaches a brush for cleaning a nozzle of a plasma torch not a fluid supply nozzle as provided in the preset application. Examiner respectfully disagrees.
 Secondary reference Bruane provides for an automated brushed cleaning component to a manufacturing device that would be inhibited in operation by manufacturing debris accumulation, it would therefore be obvious to provide an automated brushed cleaning device to any manufacturing system that experiences an accumulation of manufacturing debris to include fluid supply nozzles present to manufacturing debris accumulation.

A. Ground of Rejection No. 4.5
Appellant argues page 19 that depending claims of claim 1 are in condition for allowance because not all the limitations of claim 1 are met by the combination of Kawakami with Sukhman and Bruane. Examiner respectfully disagrees, see arguments of A. No. 4.1 to A. No. 4.4 regarding secondary references.

A. Ground of Rejection No. 4.6
Appellant argues page 19 that Cherry picking has occurred in selecting references. Examiner respectfully disagrees.
In response to Appellants argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the appellant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
 
B. Ground of Rejection No. 1
Appellant has argued on pages 19-20 about claims 7 and 8 that Yamaguchi who provides evidence of negative effects of eddy currents in thermal cutting machines and Ding who provides evidence of increasing nozzle density to decrease large scale turbulence teach away from Kawakami who provides the wide hood / nozzle “There is further no suggestion within Kawakami that ‘eddy and stagnation’ is an issue for its machines, especially ones where the fluid exhaust and absorption means are hoods tapered to extend beyond adjacent partitions in an area below a workpiece partially submerged in a water tank. it would further be counter intuitive to reproduce a number of hoods and arranged them side by side while expecting them to travel with the plasma cutting torch. The examiner further makes the leap from ‘eddy and stagnation’ to ‘large scale turbulence’ as motivation for combination, reasoning for which there is no support nor any indication of being at issue in or for Kawakami” (page 20, lines 10-18). Examiner respectfully disagrees.
The addition of a plurality of nozzles of Ding does not teach to individual nozzles as being hood shaped but replacing the breadth of airflow space provided by the large hood with multiple tightly packed nozzles, because merely providing a duplication of hoods as interpreted by Appellant -“It would further be counter intuitive to reproduce a number of hoods and arranged them side by side while expecting them to travel with the plasma cutting torch” (page 20, lines 13-14), would negate the laminar flow that counters eddy/turbulent currents of the tightly packed nozzle system of Ding (page 100, first paragraph second column).  
Additionally in regards to turbulent air vs eddy and stagnation Examiner notes that turbulence is defined as “violent or unsteady movement of air or water, or of some other fluid.” (Oxford Dictionary) While said unsteady movement is a change of accelerations that in view of entropy of the fluid supply system nozzles output would necessarily result in a degree of Stagnation.

C. Ground of Rejection No. 1
Appellant has argued on pages 20-21 that Hammers does not Make up for the missing teachings and motivation from Kawakami in view of Sukhman and Braune.
See response to arguments regarding Kawakami in view of Sukhman and Bruane above.


D. Ground of Rejection No. 1
Appellant has argued on page 21 that Schuepstuhl does not make up for the missing teachings and motivation from Kawakami in view of Sukhman and Braune.
See response to arguments regarding Kawakami in view of Sukhman and Bruane above.


E. Ground of Rejection No. 1 
Appellant has argued on page 21 regarding claim 17 that Schweizer does not make up for the missing teaching and motivation from Kawakami in view of Sukhman and Braune.
See response to arguments regarding Kawakami in view of Sukhman and Bruane above.

F. Ground of Rejection No. 1
Appellant has argued on page 22 regarding claim 19 that for the reasons as applied to claim 1 Kawakami does not disclose all the limitations of claim 19, claim 19 additionally having an automated nozzle cleaning brush over claim 1.
Examiner maintains the position per response to Appellants arguments regarding claim 1 above to include combination rational supporting NPL Portalbi and further Bruane as responsive to arguments A. No. 4.4 regarding the automated cleaning brush.


	(3) Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Spencer H. Kirkwood/Examiner, Art Unit 3761                                                                                                                                                                                                        
Conferees:
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761         
                                                                                                                                                                                               /KATRINA M STRANSKY/Quality Assurance Specialist, TC 3700                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.